     Case 2:15-cv-01533-CJB-KWR Document 670 Filed 06/02/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 PARKCREST BUILDERS, LLC                                CIVIL ACTION

 VERSUS                                                 NO: 15-1533
                                                        c/w 16-15849
 HOUSING AUTHORITY OF NEW                               SECTION: "J"(4)
 ORLEANS
                                                        Applies to 15-1533

                                     ORDER

      The Court, having considered Parkcrest Builders, LLC’s Motion for Attorney’s

Fees (Rec. Doc. 493), the record, the applicable law, the Magistrate Judge’s Report

and Recommendation, and the failure of Defendant Housing Authority of New

Orleans (“HANO”) to file any objections to the Magistrate Judge’s Report and

Recommendation,      hereby   approves    the   Magistrate   Judge’s   Report   and

Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS HEREBY ORDERED that Parkcrest Builders, LLC is awarded

attorney’s fees and expenses in the amount of $5,170.00 against HANO.

      IT IS FURTHER ORDERED that HANO shall satisfy its obligation to

Parkcrest Builders, LLC no later than 21 days from the date of this Order.

      New Orleans, Louisiana, this 2nd day of June, 2020.



                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
